DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the plurality of contiguous hairs associated with the second rectangular mesh" in lines 2-3.  There is insufficient antecedent basis for this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ourique et al. (US2012/0260933), in view of Waters (US2009/0014023), and Hayes (US2018/0035738).
Regarding claims 21, and 27-29 Ourique discloses a hair extension weft (2, 100, 200) comprising: a strip (4) comprising a top half (portion of the strip above fold line 102, Figure 4) and a bottom half (portion of the strip below fold line 102, Figure 4); a first generally rectangular shaped material, configured for extending extension hair toward a top edge of the strip (weft, 16, positioned at a top edge of the strip, refer to Figure 4) arranged in a longitudinal direction (horizontal direction with respect to Figure 4) along the top half of the polyurethane strip; a second generally rectangular shaped material 
Ourique does not disclose that the strip is made of polyurethane.   Ourique does disclose that the strip is made of a waterproof material such as plastic (refer to Ourique, Paragraph [0028]), but is silent on the specific type of plastic.  Polyurethane is a well-known waterproof plastic commonly used as a strip for hair extension wefts as demonstrated by Waters.  Waters discloses a similar hair extension comprising 5a strip (3) made of polyurethane, having a plurality of hair wefts (1) arranged in a longitudinal direction (left to right, Figure 2) of the strip and a plurality of apertures (2) arranged between the plurality of hair wefts in a longitudinal direction of the polyurethane strip. 10 Refer additionally to Figures 1-12.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ourique’s hair extension weft such that the strip is made of polyurethane, as taught by Waters, since Ourique discloses that the strip is made of a waterproof plastic, and Waters discloses that polyurethane is a well-known plastic for use in hair extensions and since it has been held to be within the general skill 
The combination of Ourique and Waters does not explicitly disclose that the first and second generally rectangular shaped materials configured for extending hair are rectangular or meshes.  Rather, the combination discloses that the materials are sewn (refer to Ourique, Paragraph [0017]; additionally refer to Figures 1, 4, and 5 for the shape of the first and second materials).  Meshes having a rectangular shape are extremely well-known in the art for extending extension hairs, as demonstrated by Hayes. 
Hayes discloses a similar hair extension weft (10) comprising a plurality of extension hairs extending from rectangular mesh wefts (refer to Paragraph [0077]).  Hayes discloses that wefts attached via sewing suffer from disadvantages such as potential loosening of the threads and tend to have a more bulky appearance.  Refer additionally to Figures 1A-13B.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Ourique and Waters such that the first and second generally rectangular shaped materials are rectangular meshes, as taught by Hayes, since such a modification provides the advantage of a more secure, less bulky attachment means.  Additionally, modifying the first and second generally rectangular shaped materials of the combination of Ourique and Waters to be rectangular, as taught by Hayes, would have involved a mere change in shape and it has been held that a change in shape is within the level of ordinary skill in the art. 

Regarding claim 22, the combination of Ourique, Waters, and Hayes discloses the hair extension weft of claim 21, as applied above.  Per the modification of claim 21, the strip material of Ourique was modified to be polyurethane, as taught by Waters, and the shape of the first and second generally rectangular materials configured for extending extension hairs were modified to be rectangular meshes, as taught by Hayes.  Ourique further discloses the first and second generally rectangular materials being spaced apart, vertically, along the polyurethane strip (refer to Figure 4).  Therefore, the combination of Ourique, Waters, and Hayes discloses the hair extension weft of claim 21, wherein the first rectangular mesh and the second rectangular mesh are separated by polyurethane material associated with the polyurethane strip.
Regarding claims 23-26, and 30, the combination of Ourique, Waters, and Hayes discloses the hair extension weft of claim 21, as applied above.  Per the modification of claim 21, the strip material of Ourique was modified to be polyurethane, as taught by Waters, and the shape of the first and second generally rectangular materials configured for extending extension hairs were modified to be rectangular meshes, as taught by Hayes.  Ourique’s first and second generally rectangular materials are equally sized, spaced apart vertically along the polyurethane strip, and are situated away from the distal edges of the polyurethane strip, as best shown in Ourique Figure 4.  Thus, the combination of Ourique, Waters, and Hayes discloses the hair extension weft of claim 21, wherein the first rectangular mesh and the second rectangular mesh have a same length and a same width, wherein the first rectangular mesh and the second rectangular mesh are separated by polyurethane material associated with the polyurethane strip, wherein the first rectangular mesh and the second rectangular mesh are separated from .

Claims 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ourique et al. (US2012/0260933), in view of Waters (US2009/0014023), Hayes (US2018/0035738), and LocksandBonds (www.locksandbonds.com).
Regarding claim 31, Ourique discloses a kit comprising a hair extension weft (2, 100, 200) comprising: a strip (4) comprising a top half (portion of the strip above fold line 102, Figure 4) and a bottom half (portion of the strip below fold line 102, Figure 4); a first generally rectangular material configured for extending extension hair toward a top edge of the strip (weft, 16, positioned at a top edge of the strip, refer to Figure 4) arranged in a longitudinal direction (horizontal direction with respect to Figure 4) along the top half of the polyurethane strip; a second generally rectangular material configured for extending extension hair toward a bottom edge of the strip (weft, 16, positioned at a bottom edge of the strip, refer to Figure 4), parallel to the first generally rectangular material (best shown in Figure 4), and arranged in a longitudinal direction (horizontal direction with respect to Figure 4) along the bottom half of the polyurethane strip; and a 
Ourique does not disclose that the strip is made of polyurethane.  Ourique does disclose that the strip is made of a waterproof material such as plastic (refer to Ourique, Paragraph [0028]), but is silent on the specific type of plastic.  Polyurethane is a well-known waterproof plastic commonly used as a strip material for hair extension wefts as demonstrated by Waters.  Waters discloses a similar hair extension weft comprising 5a polyurethane strip (3) comprising a plurality of hair wefts (1) arranged in a longitudinal direction (left to right, Figure 2) of the strip and a plurality of apertures (2) arranged between the plurality of hair wefts in a longitudinal direction of the polyurethane strip. 10 Refer additionally to Figures 1-12.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ourique’s hair extension weft such that the strip is made of polyurethane, as taught by Waters, since Ourique discloses that the strip is made of a waterproof plastic, and Waters discloses that polyurethane is a well-known plastic for use in hair extensions and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Hayes discloses a similar hair extension weft (10) comprising a plurality of extension hairs extending from rectangular mesh wefts (refer to Paragraph [0077]).  Hayes discloses that wefts attached via sewing suffer from disadvantages such as potential loosening of the threads and tend to have a more bulky appearance.  Refer additionally to Figures 1A-13B.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair extension of the combination of Ourique and Waters such that the first and second generally rectangular shaped materials are rectangular meshes, as taught by Hayes, since such a modification provides the advantage of a more secure, less bulky attachment means.  Additionally, modifying the first and second generally rectangular shaped materials of the combination of Ourique and Waters to be rectangular, as taught by Hayes, would have involved a mere change in shape and it has been held that a change in shape is within the level of ordinary skill in the art. 
 The combination of Ourique, Waters, and Hayes does not disclose a plurality of microbeads, wherein each of the plurality of microbeads comprises an inner surface including a lining of silicone; however, silicone microbeads are extremely well-known in the art as demonstrated by LocksandBonds.  LocksandBonds is an online retailer for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Ourique, Waters, and Costa to include a plurality of microbeads, wherein each of the plurality of microbeads comprises an inner surface including a lining of silicone, as taught by LocksandBonds, since LocksandBonds demonstrates that silicone lined microbeads are common, off-the-shelf products used to protect a user’s natural hair from being damaged by crimping of the microbead.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have any of these components available at the same time, e.g. as in a “kit”, such as during a hair extension application process.  In other words, the individual components of applicant’s kit are already available as prior art; merely combining the components under the rubric of a “kit” does not result in a novel invention, even taken as a whole.  It is contemplated that the user or any other hair care professional can meet applicant’s claimed invention by simply purchasing the hair extension components and placing these components in proximity to each other, so as to fall under the rubric of a kit.  

Regarding claims 32-39, the combination of Ourique, Waters, Hayes and LocksandBonds discloses the kit of claim 31.  Per the modification of claim 31, the strip material of Ourique was modified to be polyurethane, as taught by Waters, and the configuration of the first and second generally rectangular materials configured for extending extension hairs were modified to be rectangular meshes, as taught by Hayes.  Ourique further discloses that the first and second generally rectangular shaped materials are equally sized, spaced apart vertically along the strip, and are situated away from the distal edges of the strip (refer to Ourique Figure 4), and wherein the first generally rectangular shaped material is configured for extending hair toward a top edge of the strip and further comprises a plurality of contiguous hairs (6, positioned at a top of the strip, refer to Ourique, Figure 4) and the second generally rectangular shaped material is configured for extending hair toward a bottom edge of the polyurethane strip (best shown in Ourique Figure 4) and further comprising a plurality of contiguous hairs (6, at bottom of strip, refer to Ourique, Figure 4) in a direction opposite that of the contiguous hairs of the first generally rectangular shaped material (the first plurality of contiguous hairs extend in an upward direction, while the second plurality of contiguous hairs extends in a downward direction, thereby extending in opposite directions).
Thus, the combination of Ourique, Waters, and Hayes discloses the hair extension weft of claim 31, wherein the first rectangular mesh and the second rectangular mesh have a same length and a same width, wherein the first rectangular mesh and the second 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 4, and 12 under 35 U.S.C. 103 as unpatentable by US2005/0252518 (“Salinas”) in view of US2017/0208885 (“Alex”) and US2007/0157941 (“Awad”); and the rejection to claims 1, 4-5, and 10 under 35 U.S.C. 103 as unpatentable by US2011/0197908 (“Waters”) in view of US2016/0120252 (“Kenna”) and US2007/0157941 (“Awad”) have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799